DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21, 2022 has been entered. 
Response to Amendment
3.	The outstanding rejections of Claims 1-21 under 35 U.S.C. 103 are withdrawn in light of Applicant's amendment to Claims 1, 11, and 17 filed on May 12, 2022.	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rappaport et al. (U.S. Patent Application Publication # 2004/0236547 A1), in view of Arita, Yuichi (English Translation of JPH08129655A), and Munoz et al. (U.S. Patent Application Publication # 2015/0323675 A1).
Regarding claim 1, Rappaport et al. teach a method (Fig.1), comprising:
simulating a three-dimensional model of a physical environment including: 
an access point located at a first location (Fig.19 @ 1904; Fig.23b @ AP1), 
an end point located at a second location and that is running an application (Fig.19 @ 1905; Fig.23b @ 2203; For example, the network user device capable of executing a CAD application (Paragraph [0105])), 
a plurality of signal pathways (read as available and unavailable channels) for signals to travel between the access point and the endpoint in the three-dimensional model (read as communication infrastructure (Fig.1 @ 101-103; Paragraph [0093]); For example, “once the appropriate site-specific model of the environment has been specified 101, any desired number of hardware components, communications infrastructure, or equipment can be positioned, configured, and interconnected in the site-specific model 102.”(Fig.1 @ 101-103; Paragraph [0093]) Also, “once the current performance of the network has been determined 104, the processing loop) (iterative processing) of the invention begins 105.”(Fig.1 @ 104-105; Paragraph [0131]) Further, “performance criteria considered by the present invention includes but is not limited to adequate connectivity, RF coverage, data throughput, quality of service (QoS), 3( ) packet error rate, packet throughput, packet latency, bit error rate, signal-to-noise ratio (SNR), carrier-to-noise ratio (CNR), signal strength or RSSI, rms delay spread, distortion, equipment cost, equipment reliability, installation cost, equipment warranty periods, or any other criteria known now or in the future that directly or indirectly effects the decision-making process in designing, deploying, maintaining, troubleshooting, or upgrading a network of equipment.”(Paragraph [0131])),
wherein the signals pathways comprise at least a signal pathway and a diminished pathway (read as “… lists of available, unavailable, used and unused channels, over time and/or space, …” (Paragraph [0103])) and 
a passive object (read as physical component) that moves from a third location in the three-dimensional model (read as a “three-dimensional digital model combines aspects of the physical environment contained within the separate pieces of information utilized, and is well suited for any form of display, analysis, or archival record of a wireless communication system, computer network system, or may also be used for civil utilities planning and maintenance purposes to identify the location of components, as well as their costs and specifications and attributes.”(Fig.1 @ 101-103; Paragraph [0088]) For example, “The communications network is site-specifically modeled within the invention by manual or automatic means, whereby the actual physical components used to create the actual physical network are modeled, placed and interconnected graphically, visually, and spatially within the site-specific database model in order to represent their actual thee physical placements within the actual physical environment.”(Paragraph [0093])); 
emulating, in the model, network traffic for the application transmitted as a plurality of emulated signals (read as signals (Paragraph [0041])) that are emulated as being transmitted between the access point and the endpoint along the plurality of signal pathways (read as “once the current performance of the network has been determined 104, the processing loop) (iterative processing) of the invention begins 105.”(Fig.1 @ 104-105; Paragraph [0131]) Further, “Equipment that has been selected 401 will be analyzed during the iterative loop 106-112 shown in FIG. 1. …” (Fig.1 @ 106-112; Fig.4 @ 401; Paragraph [0112]) For example, “an engineer can remotely adjust the channels used by an access point, or the power supplied to a base station antenna in the network in response to an alarm sent by the base station or a remote receiver.”(Fig(s).19 and 23b; Paragraph [0097]) For instance, “the invention allows for measurements or control signals to be compared in real time or off-line with prediction models.”(Paragraph [0041])); 
emulating, in the model, a level of signal degradation (read as SNR) along the plurality of signal pathways (read as unavailable and available channels) for the plurality of emulated signals (read as signals) as the passive object moves from the third and to the fourth location (read as “Once a set of defined transceiver or other equipment types and/or configurations have been defined 103, the current performance of the communications network is predicted 104.”(Paragraph [0126]) For example the invention enables “to measure, predict, display, aggregate, iteratively operate upon, and store measured equipment performance, where performance data includes but is not limited to sensible performance metrics such as frequency utilization (such as a spatial-temporal record of occupied channels, unused channels, and lists of channels associated with different transmitters, lists of available, unavailable, used and unused channels, over time and/or space, where channel lists and channelization methods or strategies may be monitored, established, or adjusted remotely by the present invention), capacity utilization (such as data throughput performance, noise levels, performance data for particular classes of users or subclasses of a particular class of users, the amount of blocked or delayed calls or packets, holding times or dropped traffic data, instantaneous or time averaged data transport, and other metrics that denote the amount of capacity provided over a specific spatial environment, some of which may be adjusted, monitored or established by the present invention) received signal strength (RSSI), signal-to-interference ratio (SIR), signal-to-noise ratio (SNR), bit error rate (BER), loading, capacity, frame error rate (FER), frame resolution per second, traffic, packet error rate, packet latency, packet jitter, interference levels, power levels, quality of service (QoS) for one or more users, data throughput, outage statistics, failure rates, as well as sensory data such as temperature, pressure, flow rate, environmental conditions, power consumption and fluctuation, production levels, storage levels, cycle time, or other performance metrics or statistics known now or in the future.”(Fig.1 @ 106-112; Paragraph [0103]) Also, “the actual physical components used to create the actual physical network are modeled, placed and interconnected graphically, visually, and spatially within the site-specific database model in order to represent their actual thee physical placements within the actual physical environment.”(Paragraph [0093]) For instance, “the invention allows for measurements or control signals to be compared in real time or off-line with prediction models.”(Paragraph [0041])); and 
in response to the level of signal degradation for the plurality of emulated signals (read as signals (Paragraph [0041])) satisfying a pathloss threshold (read as path loss model (Fig.1 @ 104; Paragraph [0126])), 
outputting a command to the application to affect operations of the endpoint.  (read as “using the infrastructure information records, this enables the invention to remotely access equipment for the purposes of remote monitoring, malfunction detection and/or alarm generation, or other forms of messaging known now or in the future.”(Fig.1 @ 113; Paragraph [0103]) For example, “The control and data exchange may also include the results of those control actions (feedback provided between the CAD application and the equipment) and may also provide new or previous equipment performance and configuration parameters, updated maintenance or equipment use information, inspection logs, cost or price information, physical positioning information, time, malfunction or hazard alerts, emergency information, new or updated instruction sets, updated or new equipment information, or any other form of communication that may be supported by, generated by, recorded by, or reported by the equipment to the CAD application, or by the CAD application to the equipment.”(Fig.1 @ 113; Paragraph [0105]))
Although, Rappaport et al. teach a plurality of signal pathways (read as “… lists of available, unavailable, used and unused channels, over time and/or space, …” (Paragraph [0103])), it fails to explicitly teach where the passive object does not cause signal degradation of signals travelling over the signal pathway, to a fourth location in the three-dimensional model where the passive object causes signal degradation of signals over the signal pathway;
Arita teaches a method where the passive object does not cause signal degradation of signals travelling over the signal pathway (read as interference check (Fig.14; Paragraph [0077]); For example, “it is determined whether or not interference (collision) has occurred. The interference (collision) is determined to occur when the shortest distance calculated in S52 becomes zero or negative.” (Paragraph [0077]) Also, “In the case of NO, it was found that no interference occurred, so In S55, a line segment connecting the shortest positions is displayed, for example, a line segment connecting the shortest positions of the object B and another object A in FIG. 15 is displayed, and the movable range in the y direction is displayed as illustrated.”(Paragraph [0077])), 
to a fourth location in the three-dimensional model where the passive object causes signal degradation of signals over the signal pathway (read as an object placed in a 3D space and interference check function (Paragraph [0008]); For example, “editing an object in a virtual three-dimensional space, display the depth direction of the object to be placed, display the interference check to prevent multiple objects from being placed in the same space, and try the position and orientation of the object arbitrarily Display, display relative reference when moving / rotating objects, display multiple objects along virtual line (virtual plane), and perform interference check when arranging / moving / rotating / aligning objects” (Paragraph [0008]));
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the interference check function as taught by Arita with the personal computer executing simulations of a network as taught by Rappaport et al. for the purpose of enhancing network simulation software for evaluating suitable object placement around devices communicating in a network.
However, Rappaport et al. and Arita fail to explicitly teach a reflected signal pathway.
Munoz et al. teach a reflected signal pathway. (read as reflected GPS signal pathway (Fig.5 @ 504; Paragraph [0052]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the reflected GPS signal pathway as taught by Munoz et al. and the interference check function as taught by Arita with the personal computer executing simulations of a network as taught by Rappaport et al. for the purpose of enhancing the type of channels used by devices communicating in a network used in a computer network simulator.
Regarding claim 11, Rappaport et al. teach a system (read as a personal computer (Paragraph [0041])), comprising: 
a processor (read as integrated circuit (Paragraph [0041])); and 
a memory (read as memory that is equipped with computing instructions (Paragraph [0041])), including instructions that, when performed by the processor, enable the processor to perform an operation, the operation comprising:
simulating a three-dimensional model of a physical environment including:
an access point located at a first location (Fig.19 @ 1904; Fig.23b @ AP1), 
an end point located at a second location and that is running an application (Fig.19 @ 1905; Fig.23b @ 2203; For example, the network user device capable of executing a CAD application (Paragraph [0105])), 
a plurality of signal pathways (read as available and unavailable channels) for signals to travel between the access point and the endpoint in the three-dimensional model (read as communication infrastructure (Fig.1 @ 101-103; Paragraph [0093]); For example, “once the appropriate site-specific model of the environment has been specified 101, any desired number of hardware components, communications infrastructure, or equipment can be positioned, configured, and interconnected in the site-specific model 102.”(Fig.1 @ 101-103; Paragraph [0093]) Also, “once the current performance of the network has been determined 104, the processing loop) (iterative processing) of the invention begins 105.”(Fig.1 @ 104-105; Paragraph [0131]) Further, “performance criteria considered by the present invention includes but is not limited to adequate connectivity, RF coverage, data throughput, quality of service (QoS), 3( ) packet error rate, packet throughput, packet latency, bit error rate, signal-to-noise ratio (SNR), carrier-to-noise ratio (CNR), signal strength or RSSI, rms delay spread, distortion, equipment cost, equipment reliability, installation cost, equipment warranty periods, or any other criteria known now or in the future that directly or indirectly effects the decision-making process in designing, deploying, maintaining, troubleshooting, or upgrading a network of equipment.”(Paragraph [0131])), 
wherein the signals pathways comprise at least a signal pathway and a diminished pathway (read as “… lists of available, unavailable, used and unused channels, over time and/or space, …” (Paragraph [0103])) and
a passive object (read as physical component) that moves from a third location in the three-dimensional model (read as a “three-dimensional digital model combines aspects of the physical environment contained within the separate pieces of information utilized, and is well suited for any form of display, analysis, or archival record of a wireless communication system, computer network system, or may also be used for civil utilities planning and maintenance purposes to identify the location of components, as well as their costs and specifications and attributes.”(Fig.1 @ 101-103; Paragraph [0088]) For example, “The communications network is site-specifically modeled within the invention by manual or automatic means, whereby the actual physical components used to create the actual physical network are modeled, placed and interconnected graphically, visually, and spatially within the site-specific database model in order to represent their actual thee physical placements within the actual physical environment.”(Paragraph [0093]));
emulating, in the model, network traffic for the application transmitted as a plurality of emulated signals (read as signals (Paragraph [0041])) that are emulated as being transmitted between the access point and the endpoint along the plurality of signal pathways (read as “once the current performance of the network has been determined 104, the processing loop) (iterative processing) of the invention begins 105.”(Fig.1 @ 104-105; Paragraph [0131]) Further, “Equipment that has been selected 401 will be analyzed during the iterative loop 106-112 shown in FIG. 1. …” (Fig.1 @ 106-112; Fig.4 @ 401; Paragraph [0112]) For example, “an engineer can remotely adjust the channels used by an access point, or the power supplied to a base station antenna in the network in response to an alarm sent by the base station or a remote receiver.”(Paragraph [0097]) For instance, “the invention allows for measurements or control signals to be compared in real time or off-line with prediction models.”(Paragraph [0041])); 
emulating, in the model, a level of signal degradation (read as SNR) along the plurality of signal pathways (read as available and unavailable channels) for the plurality of emulated signals (read as signals (Paragraph [0041])) as the passive object moves from the third and to the fourth location (read as “Once a set of defined transceiver or other equipment types and/or configurations have been defined 103, the current performance of the communications network is predicted 104.”(Paragraph [0126]) For example the invention enables “to measure, predict, display, aggregate, iteratively operate upon, and store measured equipment performance, where performance data includes but is not limited to sensible performance metrics such as frequency utilization (such as a spatial-temporal record of occupied channels, unused channels, and lists of channels associated with different transmitters, lists of available, unavailable, used and unused channels, over time and/or space, where channel lists and channelization methods or strategies may be monitored, established, or adjusted remotely by the present invention), capacity utilization (such as data throughput performance, noise levels, performance data for particular classes of users or subclasses of a particular class of users, the amount of blocked or delayed calls or packets, holding times or dropped traffic data, instantaneous or time averaged data transport, and other metrics that denote the amount of capacity provided over a specific spatial environment, some of which may be adjusted, monitored or established by the present invention) received signal strength (RSSI), signal-to-interference ratio (SIR), signal-to-noise ratio (SNR), bit error rate (BER), loading, capacity, frame error rate (FER), frame resolution per second, traffic, packet error rate, packet latency, packet jitter, interference levels, power levels, quality of service (QoS) for one or more users, data throughput, outage statistics, failure rates, as well as sensory data such as temperature, pressure, flow rate, environmental conditions, power consumption and fluctuation, production levels, storage levels, cycle time, or other performance metrics or statistics known now or in the future.”(Fig.1 @ 106-112; Paragraph [0103]) Also, “the actual physical components used to create the actual physical network are modeled, placed and interconnected graphically, visually, and spatially within the site-specific database model in order to represent their actual thee physical placements within the actual physical environment.”(Paragraph [0093]) For instance, “the invention allows for measurements or control signals to be compared in real time or off-line with prediction models.”(Paragraph [0041])); and 
in response to the level of signal degradation for the plurality of emulated signals (read as signals (Paragraph [0041])) satisfying a pathloss threshold (read as path loss model (Fig.1 @ 104; Paragraph [0126])),
outputting a command to the application to affect operations of the endpoint. (read as “using the infrastructure information records, this enables the invention to remotely access equipment for the purposes of remote monitoring, malfunction detection and/or alarm generation, or other forms of messaging known now or in the future.”(Fig.1 @ 113; Paragraph [0103]) For example, “The control and data exchange may also include the results of those control actions (feedback provided between the CAD application and the equipment) and may also provide new or previous equipment performance and configuration parameters, updated maintenance or equipment use information, inspection logs, cost or price information, physical positioning information, time, malfunction or hazard alerts, emergency information, new or updated instruction sets, updated or new equipment information, or any other form of communication that may be supported by, generated by, recorded by, or reported by the equipment to the CAD application, or by the CAD application to the equipment.”(Fig.1 @ 113; Paragraph [0105]))
Although, Rappaport et al. teach a plurality of signal pathways (read as “… lists of available, unavailable, used and unused channels, over time and/or space, …” (Paragraph [0103])), it fails to explicitly teach where the passive object does not cause signal degradation of signals travelling over the signal pathway, to a fourth location in the three-dimensional model where the passive object causes signal degradation of signals over the signal pathway;
Arita teaches a method where the passive object does not cause signal degradation of signals travelling over the signal pathway (read as interference check (Fig.14; Paragraph [0077]); For example, “it is determined whether or not interference (collision) has occurred. The interference (collision) is determined to occur when the shortest distance calculated in S52 becomes zero or negative.” (Paragraph [0077]) Also, “In the case of NO, it was found that no interference occurred, so In S55, a line segment connecting the shortest positions is displayed, for example, a line segment connecting the shortest positions of the object B and another object A in FIG. 15 is displayed, and the movable range in the y direction is displayed as illustrated.”(Paragraph [0077])), 
to a fourth location in the three-dimensional model where the passive object causes signal degradation of signals over the signal pathway (read as an object placed in a 3D space and interference check function (Paragraph [0008]); For example, “editing an object in a virtual three-dimensional space, display the depth direction of the object to be placed, display the interference check to prevent multiple objects from being placed in the same space, and try the position and orientation of the object arbitrarily Display, display relative reference when moving / rotating objects, display multiple objects along virtual line (virtual plane), and perform interference check when arranging / moving / rotating / aligning objects” (Paragraph [0008]));
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the interference check function as taught by Arita with the personal computer executing simulations of a network as taught by Rappaport et al. for the purpose of enhancing network simulation software for evaluating suitable object placement around devices communicating in a network.
However, Rappaport et al. and Arita fail to explicitly teach a reflected signal pathway.
Munoz et al. teach a reflected signal pathway. (read as reflected GPS signal pathway (Fig.5 @ 504; Paragraph [0052]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the reflected GPS signal pathway as taught by Munoz et al. and the interference check function as taught by Arita with the personal computer executing simulations of a network as taught by Rappaport et al. for the purpose of enhancing the type of channels used by devices communicating in a network used in a computer network simulator.
Regarding claim 17, Rappaport et al. teach a system (read as a personal computer (Paragraph [0041])), comprising: 
a processor (read as integrated circuit (Paragraph [0041])); and 
a memory (read as memory that is equipped with computing instructions (Paragraph [0041])), including instructions that, when performed by the processor, provide a cross layer tool chain (read as CAD (Paragraph [0041])) including: 
an environment modeler (Fig.1), configured to produce a three-dimensional model of a dynamic environment including:
an access point located at a first location (Fig.19 @ 1904; Fig.23b @ AP1), 
an end point located at a second location and that is running an application (Fig.19 @ 1905; Fig.23b @ 2203; For example, the network user device capable of executing a CAD application (Paragraph [0105])), 
a plurality of signal pathways (read as available and unavailable channels) for emulated signals (read as signals (Paragraph [0041])) to travel between the access point and the endpoint in the three-dimensional model (read as communication infrastructure (Fig.1 @ 101-103; Paragraph [0093]); For example, “once the appropriate site-specific model of the environment has been specified 101, any desired number of hardware components, communications infrastructure, or equipment can be positioned, configured, and interconnected in the site-specific model 102.”(Fig.1 @ 101-103; Paragraph [0093]) Also, “once the current performance of the network has been determined 104, the processing loop) (iterative processing) of the invention begins 105.”(Fig.1 @ 104-105; Paragraph [0131]) Further, “performance criteria considered by the present invention includes but is not limited to adequate connectivity, RF coverage, data throughput, quality of service (QoS), 3( ) packet error rate, packet throughput, packet latency, bit error rate, signal-to-noise ratio (SNR), carrier-to-noise ratio (CNR), signal strength or RSSI, rms delay spread, distortion, equipment cost, equipment reliability, installation cost, equipment warranty periods, or any other criteria known now or in the future that directly or indirectly effects the decision-making process in designing, deploying, maintaining, troubleshooting, or upgrading a network of equipment.”(Paragraph [0131]) For instance, “the invention allows for measurements or control signals to be compared in real time or off-line with prediction models.”(Paragraph [0041])),
wherein the signals pathways comprise at least a signal pathway and a diminished pathway (read as “… lists of available, unavailable, used and unused channels, over time and/or space, …” (Paragraph [0103])) and
a passive object (read as physical component) that moves from a third location in the three-dimensional model (read as a “three-dimensional digital model combines aspects of the physical environment contained within the separate pieces of information utilized, and is well suited for any form of display, analysis, or archival record of a wireless communication system, computer network system, or may also be used for civil utilities planning and maintenance purposes to identify the location of components, as well as their costs and specifications and attributes.”(Fig.1 @ 101-103; Paragraph [0088]) For example, “The communications network is site-specifically modeled within the invention by manual or automatic means, whereby the actual physical components used to create the actual physical network are modeled, placed and interconnected graphically, visually, and spatially within the site-specific database model in order to represent their actual thee physical placements within the actual physical environment.”(Paragraph [0093]));
a network simulator (Fig.1), configured to: 
run an instance of the application running on the endpoint device (read as “once the current performance of the network has been determined 104, the processing loop) (iterative processing) of the invention begins 105.”(Fig.1 @ 104-105; Paragraph [0131]) Further, “Equipment that has been selected 401 will be analyzed during the iterative loop 106-112 shown in FIG. 1. …” (Fig.1 @ 106-112; Fig.4 @ 401; Paragraph [0112]) For example, “an engineer can remotely adjust the channels used by an access point, or the power supplied to a base station antenna in the network in response to an alarm sent by the base station or a remote receiver.”(Paragraph [0097])); 
emulate network traffic generated by the application (read as once the equipment “has been selected 401 will be analyzed during the iterative loop 106-112 shown in FIG. 1. …” (Fig.1 @ 106-112; Fig.4 @ 401; Paragraph [0112])); 
simulate transmission of the emulated signals to carry the network traffic between the access point device and the endpoint device along the plurality of signal pathways (read as a CAD software application (Paragraph [0053]); For example, “measured network performance characteristics can be passed to a CAD software application from one or more remote network infrastructure components, and where such remote monitoring provides measured performance metrics or cost or maintenance data which may be displayed, logged, stored, or compared with predicted simulations or budgetary forecasts by the CAD software application.”(Paragraph [0053])); 
degrade the network traffic based on the passive object moving from the third location and to the fourth location through the plurality of signal pathways (read as available and unavailable channels)  and causing signal degradation in the emulated signals (read as other performance metric(s) (Paragraph [0103]); For example, “Once a set of defined transceiver or other equipment types and/or configurations have been defined 103, the current performance of the communications network is predicted 104.”(Paragraph [0126]) For example the invention enables “to measure, predict, display, aggregate, iteratively operate upon, and store measured equipment performance, where performance data includes but is not limited to sensible performance metrics such as frequency utilization (such as a spatial-temporal record of occupied channels, unused channels, and lists of channels associated with different transmitters, lists of available, unavailable, used and unused channels, over time and/or space, where channel lists and channelization methods or strategies may be monitored, established, or adjusted remotely by the present invention), capacity utilization (such as data throughput performance, noise levels, performance data for particular classes of users or subclasses of a particular class of users, the amount of blocked or delayed calls or packets, holding times or dropped traffic data, instantaneous or time averaged data transport, and other metrics that denote the amount of capacity provided over a specific spatial environment, some of which may be adjusted, monitored or established by the present invention) received signal strength (RSSI), signal-to-interference ratio (SIR), signal-to-noise ratio (SNR), bit error rate (BER), loading, capacity, frame error rate (FER), frame resolution per second, traffic, packet error rate, packet latency, packet jitter, interference levels, power levels, quality of service (QoS) for one or more users, data throughput, outage statistics, failure rates, as well as sensory data such as temperature, pressure, flow rate, environmental conditions, power consumption and fluctuation, production levels, storage levels, cycle time, or other performance metrics or statistics known now or in the future.”(Fig.1 @ 106-112; Paragraph [0103]) For instance, “the invention allows for measurements or control signals to be compared in real time or off-line with prediction models.”(Paragraph [0041])); and 
monitor performance of the application based on the network traffic as degraded. (read as the invention enables “to measure, predict, display, aggregate, iteratively operate upon, and store measured equipment performance, where performance data includes but is not limited to sensible performance metrics such as frequency utilization (such as a spatial-temporal record of occupied channels, unused channels, and lists of channels associated with different transmitters, lists of available, unavailable, used and unused channels, over time and/or space, where channel lists and channelization methods or strategies may be monitored, established, or adjusted remotely by the present invention), capacity utilization (such as data throughput performance, noise levels, performance data for particular classes of users or subclasses of a particular class of users, the amount of blocked or delayed calls or packets, holding times or dropped traffic data, instantaneous or time averaged data transport, and other metrics that denote the amount of capacity provided over a specific spatial environment, some of which may be adjusted, monitored or established by the present invention) received signal strength (RSSI), signal-to-interference ratio (SIR), signal-to-noise ratio (SNR), bit error rate (BER), loading, capacity, frame error rate (FER), frame resolution per second, traffic, packet error rate, packet latency, packet jitter, interference levels, power levels, quality of service (QoS) for one or more users, data throughput, outage statistics, failure rates, as well as sensory data such as temperature, pressure, flow rate, environmental conditions, power consumption and fluctuation, production levels, storage levels, cycle time, or other performance metrics or statistics known now or in the future.”(Fig.1 @ 106-112; Paragraph [0103]))
Although, Rappaport et al. teach a plurality of signal pathways (read as “… lists of available, unavailable, used and unused channels, over time and/or space, …” (Paragraph [0103])), it fails to explicitly teach where the passive object does not cause signal degradation of the emulated signals travelling over the signal pathway, to a fourth location in the three-dimensional model where the passive object causes signal degradation of the emulated signals over the signal pathway;
Arita teaches a method where the passive object does not cause signal degradation of the emulated signals travelling over the signal pathway (read as interference check (Fig.14; Paragraph [0077]); For example, “it is determined whether or not interference (collision) has occurred. The interference (collision) is determined to occur when the shortest distance calculated in S52 becomes zero or negative.” (Paragraph [0077]) Also, “In the case of NO, it was found that no interference occurred, so In S55, a line segment connecting the shortest positions is displayed, for example, a line segment connecting the shortest positions of the object B and another object A in FIG. 15 is displayed, and the movable range in the y direction is displayed as illustrated.”(Paragraph [0077])), 
to a fourth location in the three-dimensional model where the passive object causes signal degradation of the emulated signals over the signal pathway (read as an object placed in a 3D space and interference check function (Paragraph [0008]); For example, “editing an object in a virtual three-dimensional space, display the depth direction of the object to be placed, display the interference check to prevent multiple objects from being placed in the same space, and try the position and orientation of the object arbitrarily Display, display relative reference when moving / rotating objects, display multiple objects along virtual line (virtual plane), and perform interference check when arranging / moving / rotating / aligning objects” (Paragraph [0008]));
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the interference check function as taught by Arita with the personal computer executing simulations of a network as taught by Rappaport et al. for the purpose of enhancing network simulation software for evaluating suitable object placement around devices communicating in a network.
However, Rappaport et al. and Arita fail to explicitly teach a reflected signal pathway.
Munoz et al. teach a reflected signal pathway. (read as reflected GPS signal pathway (Fig.5 @ 504; Paragraph [0052]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the reflected GPS signal pathway as taught by Munoz et al. and the interference check function as taught by Arita with the personal computer executing simulations of a network as taught by Rappaport et al. for the purpose of enhancing the type of channels used by devices communicating in a network used in a computer network simulator.
Regarding claims 2 and 12, and as applied to claims 1 and 11 above, Rappaport et al., as modified by Arita and Munoz et al., teach a method (Fig.1) and system (read as a personal computer (Paragraph [0041])) wherein the endpoint moves from the second location to a fifth location (Paragraph [0093]) and the command includes one of: 
a navigational command to the endpoint navigating the physical environment (Fig.1 @ 113), 
wherein the navigational command specifies a route to follow when moving the End Point wherein the route avoids a given region that satisfies the pathloss threshold (read as “The control and data exchange may also include the results of those control actions (feedback provided between the CAD application and the equipment) and may also provide new or previous equipment performance and configuration parameters, updated maintenance or equipment use information, inspection logs, cost or price information, physical positioning information, time, malfunction or hazard alerts, emergency information, new or updated instruction sets, updated or new equipment information, or any other form of communication that may be supported by, generated by, recorded by, or reported by the equipment to the CAD application, or by the CAD application to the equipment.”(Fig.1 @ 113; Paragraph [0105])); 
an application instruction, specifying a level of service that the application provides to the endpoint based on available signals to the endpoint at the second location (Fig.1 @ 113; Paragraph(s) [0093] and [0105]); and 
a system setting, specifying a sixth location to move the End Point to maintain a connection with the Access Point. (Fig.1 @ 113; Paragraph(s) [0093] [0105])  
Regarding claims 3 and 13, and as applied to claims 1 and 11 above, Rappaport et al., as modified by Arita and Munoz et al., teach a method (Fig.1) and system (read as a personal computer (Paragraph [0041])) wherein emulating the level of signal degradation further comprises:  Page 23 of 30Boeing Ref. No.: 18-1447-US-NP 
probabilistically dropping at least a portion of the network traffic based on disruptions over the plurality of signal pathways (read as available and unavailable channels), wherein individually emulated packets are dropped from the network traffic based on a probability of loss or corruption over a signal pathway of the plurality of signal pathways (read as available and unavailable channels) when the passive object is located in the signal pathway (read as a drop packet rate (Paragraph [0045])); and 
determining a level of service that the application provides to the endpoint based on a remaining portion of the network traffic. (read as quality of service (Paragraph [0045]))
Regarding claim 4, and as applied to claim 1 above, Rappaport et al., as modified by Arita and Munoz et al., teach a method (Fig.1) wherein a second access point is simulated in the model and emulating the level of signal degradation further comprises: 
probabilistically dropping at least a portion of the network traffic based on disruptions of the plurality of signal pathways (read as available and unavailable channels), wherein individually emulated packets are dropped from the network traffic based on a probability of loss or corruption over the plurality of signal pathways (read as a drop packet rate (Paragraph [0045])); and 
in response to determining that the endpoint is attempting to disconnect from the access point and connect to the second access point based on the portion of the network traffic being dropped, determining whether the second access point has available connection slots. (Fig.1 @ 106-112)
Regarding claim 5, and as applied to claim 1 above, Rappaport et al., as modified by Arita and Munoz et al., teach a method (Fig.1) wherein simulating the three-dimensional model of the physical environment further includes simulating an active interference source that affects the level of signal degradation. (read as interference levels (Fig.1; Paragraph [0103]))
Regarding claims 6 and 14, and as applied to claims 1 and 11 above, Rappaport et al., as modified by Arita, teach a method (Fig.1) and system (read as a personal computer (Paragraph [0041])) wherein emulating the network traffic for the application  transmitted between the access point and the endpoint further comprises: 
running an instance of the application in the model (Fig.1 @ 105-112); 
generating simulated inputs to the application based on historic operational inputs (Fig.1 @ 106-112); and 
parsing outputs based on the simulated inputs to identify the network traffic generated by the instance of the application. (Fig.1 @ 106-112)  
Regarding claims 7 and 15, and as applied to claims 1 and 11 above, Rappaport et al., as modified by Arita and Munoz et al., teach a method (Fig.1) and system (read as a personal computer (Paragraph [0041])) further comprising: 
displaying, in a Graphical User Interface, the three-dimensional model with a signal degradation mask. (read as GUI (Paragraph(s) [0041] and [0180]))
Regarding claim 8, and as applied to claim 7 above, Rappaport et al., as modified by Arita and Munoz et al., teach a method (Fig.1) wherein the signal degradation mask is a heatmap (read as display capability (Paragraph [0180])) illustrating  at least one of: 
an average expected latency between the access point and the endpoint across the physical environment (100) (read as rms latency (Paragraph [0180])); 
an average expected packet loss percentage between the access point and the endpoint at various locations across the physical environment; 
an average expected signal to noise ratio across the physical environment; and 
an average dropped connection rate between the access point and the endpoint across the physical environment in a time window.
Regarding claim 9, and as applied to claim 7 above, Rappaport et al., as modified by Arita and Munoz et al., teach a method (Fig.1) wherein the signal degradation mask is a heatmap illustrating (Paragraph [0180]) at least one of: 
a worst-case expected latency between the access point and the endpoint across the physical environment; 
a worst-case expected packet loss percentage between the access point and the endpoint across the physical environment; 
a worst-case expected signal to noise ratio across the physical environment (read as SNR (Paragraph [0180])); and 
a worst-case dropped connection rate between the access point and the endpoint across the physical environment in a time window.  
Regarding claims 10 and 16, and as applied to claims 7 and 15 above, Rappaport et al., as modified by Arita and Munoz et al., teach a method (Fig.1) and system (read as a personal computer (Paragraph [0041])) wherein the signal degradation mask indicates a fifth location to reposition the access point at to thereby reduce, compared to the first location, at least one of: 
a latency between the access point and the endpoint; 
a packet loss percentage between the access point and the endpoint;
a signal to noise ratio within a first range from the access point; 
a signal to noise ratio within a second range from the endpoint (read as SNR (Paragraph [180])); and
Page 25 of 30Boeing Ref. No.: 18-1447-US-NPa dropped connection rate between the access point and the endpoint in a time window.
Regarding claim 18, and as applied to claim 17 above, Rappaport et al., as modified by Arita and Munoz et al., teach a system (read as a personal computer (Paragraph [0041])) wherein the environment modeler outputs, in a Graphical User Interface, the three-dimensional model and a signal degradation map overlaid on the three-dimensional model based on the network traffic simulated by the network simulator. (read as GUI (Paragraph(s) [0041] and [0180]))
Regarding claim 20, and as applied to claim 19 above, Rappaport et al., as modified by Arita and Munoz et al., teach a system (read as a personal computer (Paragraph [0041])) a system wherein: 
the network simulator outputs, in response to identifying that performance of the application falls below a pathloss threshold, an operational command to the endpoint device (read as a CAD software application (Paragraph [0053]); For example, “measured network performance characteristics can be passed to a CAD software application from one or more remote network infrastructure components, and where such remote monitoring provides measured performance metrics or cost or maintenance data which may be displayed, logged, stored, or compared with predicted simulations or budgetary forecasts by the CAD software application.”(Paragraph [0053])); and 
the endpoint device moves from a second location in the dynamic environment to a fifth location (Paragraph [0093]) and the operational command includes:
a navigational command to the endpoint device navigating the dynamic environment (Fig.1 @ 113; Paragraph [0105]), 
wherein the navigational command specifies a route to follow when moving the endpoint device, wherein the route avoids a given region that satisfies the pathloss threshold (Fig.1 @ 113; Paragraph [0105]); 
an application instruction, specifying a level of service that the application provides to the endpoint device based on available signals to the endpoint device at the second location (Fig.1 @ 113; Paragraph [0105]); and 
a system setting, specifying a sixth position to move the endpoint device to that maintains a connection with the access point device.  (Fig.1 @ 113; Paragraph [0105])
Regarding claim 21, and as applied to claim 1 above, Rappaport et al. teach a method (Fig.1) wherein: 
the network traffic is emulated over a time period (read as “The present invention predicts the performance of the communications network modeled in the site-specific environment, with all equipment first in a specific configuration. Then, the configuration of each piece of equipment is iterated, in either real time or non-real time, through a set of possible configuration settings, either defined by the user, defined by the specific equipment, or selected by the invention based on a sensed or a priori knowledge of the specified equipment, and the performance of the network is then recomputed by the invention.” (Paragraph [0062])), 
wherein: 
the network traffic is emulated and included in the plurality of emulated signals at a first time when the passive object is at the third location (read as “the configuration of each piece of equipment is iterated, in either real time or non-real time, through a set of possible configuration settings, either defined by the user, defined by the specific equipment, or selected by the invention based on a sensed or a priori knowledge of the specified equipment, and the performance of the network is then recomputed by the invention.” (Paragraph [0062])); and 
the network traffic is emulated and included in the plurality of emulated signals at a second time when the passive object is at the fourth location. (read as “the configuration of each piece of equipment is iterated, in either real time or non-real time, through a set of possible configuration settings, either defined by the user, defined by the specific equipment, or selected by the invention based on a sensed or a priori knowledge of the specified equipment, and the performance of the network is then recomputed by the invention.” (Paragraph [0062]))
Munoz et al. teach methods for “improving the positioning of a receiver (e.g. a receiver of a position determination or navigation device or system) of signals that uses those signals to estimate position based on information received from other receivers.”(Fig.5; Paragraph [0002])
However, Rappaport et al. and Munoz et al. fail to explicitly teach the third location and the fourth location are different locations in the three- dimensional model of the physical environment;
Arita et al. teach the third location and the fourth location are different locations in the three- dimensional model of the physical environment (read as an object placed in a 3D space (Paragraph [0008]); For example, “editing an object in a virtual three-dimensional space, display the depth direction of the object to be placed, display the interference check to prevent multiple objects from being placed in the same space, and try the position and orientation of the object arbitrarily Display, display relative reference when moving / rotating objects, display multiple objects along virtual line (virtual plane), and perform interference check when arranging / moving / rotating / aligning objects” (Paragraph [0008]));
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the reflected GPS signal pathway as taught by Munoz et al. and the interference check function as taught by Arita with the personal computer executing simulations of a network as taught by Rappaport et al. for the purpose of enhancing the type of channels used by devices communicating in a network used in a computer network simulator.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Jeong et al. (U.S. Patent Application Publication # 20170052250 A1) teach “an array transducer to receive an ultrasonic signal reflected from an imaging point and to output the reflected ultrasonic signal as a channel signal of a corresponding receiving element, a focusing delay module to temporally align the channel signals of the receiving elements, a summation unit to sum the temporally aligned channel signals and output the summed signal in order to form an ultrasonic image, a side lobe computation module to calculate a waveform of a side lobe signal generated due to a leakage of the ultrasonic signal, and a filter unit to filter the summed signal of the summation unit based on the magnitude of the side lobe signal computed by the side lobe computation module in order to improve ultrasonic image quality.”(Abstract)

	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
October 8, 2022